[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Gapen, Slip Opinion No. 2022-Ohio-1328.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-1328
              THE STATE OF OHIO, APPELLEE, v. GAPEN, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Gapen, Slip Opinion No. 2022-Ohio-1328.]
Appeal dismissed as having been improvidently accepted.
      (No. 2021-1336―Submitted April 12, 2022―Decided April 26, 2022.)
            APPEAL from the Court of Appeals for Montgomery County,
                               No. 28808, 2021-Ohio-3252.
                                    _________________
        {¶ 1} This cause is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                    _________________
        Mathias H. Heck, Montgomery County Prosecuting Attorney, and Andrew
T. French, Assistant Prosecuting Attorney, for appellee.
        Deborah Williams, Federal Public Defender, and Allen L. Bohnert and
Adam M. Rusnak, Assistant Federal Public Defenders, for appellant, Larry Gapen.
SUPREME COURT OF OHIO




 _________________




          2